                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

EDWARD THOMAS KENNEDY,

                     Plaintiff,

       V.                                         Civ. No. 18-1270-RGA

WALMART, INC., et al.,

                     Defendants.

                                        MEMORANDUM

       Plaintiff Edward Thomas Kennedy, a resident of Breinigsville, Pennsylvania, filed

this action on August 20, 2018. (D.I. 2). He appears prose and has been granted

leave to proceed in forma pauperis. The original complaint consisted solely of state

claims. (Id.). Although it invoked the jurisdiction of this Court by reason of diversity of

citizenship of the parties, the allegations indicated that Plaintiff and one Defendant were

both residents of Pennsylvania. However, when Plaintiff filed his First Amended

Complaint, he removed numerous defendants, added new defendants, and added a

claim under the Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18

U.S.C. §§ 1961-1968, resulting in jurisdiction under 28 U.S.C. § 1331. (D.I. 9). The

First Amended Complaint states, "This is a second amended action and replaced ECF

Doc. 2, filed 8/20/2018." (Id. at 2).

       Plaintiff filed the First Amended Complaint as a result of a case that he filed on

January 16, 2018, in the United States District Court for the Eastern District of
            '
Pennsylvania, Kennedy v. Equifax, Inc., Civ. No. 18-214-JLS (E.D. Pa.) ("the Equifax

Case"). The Pennsylvania District Court described the action as one where Plaintiff



                                              1
believed that he was a victim of an Equifax data breach, and ABIC, the insurer for

Equifax that had issued an identity theft policy to Plaintiff, failed to pay him benefits

under that policy due to the breach. (Civ. No. 18-214-JLS at D.I. 72 at 2). On March

27, 2019, the Court granted Defendants' motions to dismiss and dismissed the Equifax

case with prejudice, finding futility in amendment. (Id. at 72, 73).

       Two of the named Defendants in the Equifax case are named Defendants in this

case: Richard F. Smith ("Smith") and Equifax, Inc. ("Equifax"). In addition, two of the

attorneys who represented Equifax in the Equifax Case are named Defendants in the

instant case: Misty Peterson ("Peterson") and Austin Evans ("Evans"), both of whom

are attorneys at King & Spalding LLP ("K&S"). Other attorneys named as Defendants

in the instant case include Robert Hays ("Hays"), CEO of K&S, and Sally Yates

("Yates"), a partner at K&S. Plaintiff has also named the law firm K&S as a Defendant.

Finally, Walmart, Inc. is a named Defendant.

       Plaintiff alleges, "Each Defendant exceeded their jurisdiction by either directly,

through an agent, or in concert with another did cause [Plaintiff] to be unlawfully injured

against his will, without jurisdiction or good cause." (Id. at ,I 3). The First Amended

Complaint alleges that all Defendants "trespassed" on the Equifax case or "trespassed"

on the Equifax case through vicarious liability and acted or failed to act in such a way

that Plaintiff was injured and damaged. (Id. at 2, 7).

       A civil action not founded solely on diversity of citizenship is properly brought in:

"(1) a judicial district in which any defendant resides, if all defendants are residents of

the State in which the district is located; (2) a judicial district in which a substantial part

of the events or omissions giving rise to the claim occurred, or a substantial part of



                                               2
                                                           /




property that is the subject of the action is situated; or (3) if there is no district in which

an action may otherwise be brought as provided in this section, any judicial district in

which any defendant is subject to the court's personal jurisdiction with respect to such

action." 28 U.S.C. § 1391 (b). The court may transfer a case "[f]or the convenience of

parties and witnesses, in the interest of justice, ... to any other district or division where

it might have been brought." 28 U.S.C. § 1404(a). The Court may raise venue and

issue a Section 1404(a) transfer order sua sponte. See, e.g., Amica Mut. Ins. Co. v.

Fogel, 656 F.3d 167 (3d Cir. 2011).

       Here, it appears that the events giving rise to most of Plaintiff's claims occurred

in Pennsylvania and, more particularly, in the United States District Court for the

Eastern District of Pennsylvania. The Court considers the allegations in the Amended

Complaint and finds the interests of justice favor transferring the action to the United

States District Court for the Eastern District of Pennsylvania, where Plaintiff resides,

based upon the allegations it appears many of the events took place, and where the

District Court has knowledge of the underlying events complained of by Plaintiff.

       For the above reasons, the Clerk of Court will be directed to transfer this action

to the United States District Court for the Eastern District of Pennsylvania. The motion

to compel service (D.I. 12) will be dismissed without prejudice to renew.

       A separate order shall issue.




Dated: May     q,2019
Wilmington, Btiaware




                                                3
